DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 1/29/2021 has been entered.

	
	Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/29/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

	

Reasons for Allowance
As per claims 1-13 and 16-23, the claims, as amended, are directed to patent eligible subject matter under 35 U.S.C. 101. Independent claims 1, 12 and 20, while reciting the abstract idea of providing check-in information from a mobile computer directed to the abstract idea because the claims integrate the abstract idea into a practical application such that the claim is more than a drafting effort to monopolize the abstract idea. The claims recite a system for providing check-in information to a check-in enabled network with check-in information being sent wirelessly from the mobile computer device to the check-in enabled network, upon recognizing when the mobile device is within a sufficient physical proximity to an entity, the entity is in communication with the check-in enabled network, based on location of mobile device, the mobile device accesses the check-in enabled network in communication with the entity, sending the check-in information to the check-in enabled network when the mobile computer device is within the sufficient physical proximity to the check-in enabled network so as to alert the entity in communication with the check-in enabled network of an arrival of a user of the mobile computer device and to begin checking the user into the entity. Using the user’s mobile device to check-in based proximity detection results in a faster and more secure check-in procedure integrates of the abstract idea into a practical application such that the claims are more than a drafting effort to monopolize the abstract idea. 

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure, however, as explained below, the claimed invention is distinguished from such prior art.
The closest prior art of record is Solanki (20140114776), Braginsky (20120233158), West (20150025919), Dogin (20140046845),  and Wang (Location recommendation in location-based social networks using user check-in data) which Solanki ¶52-¶54 and ¶71-¶74 teaches providing check-in information to a check-in enabled network, the check-in information being sent wirelessly from the mobile computer device to the check-in enabled network, sends the check-in information to the check-in enabled network when the mobile computer device is within the sufficient physical proximity to the check-in enabled network so as to alert the entity in communication with the check-in enabled network of an arrival of a user of the mobile computer device and to begin checking the user into the entity. Braginsky ¶24-¶28 teaches recognizing when the mobile computer device is within a physical proximity to an entity that provides goods or services in return for a payment, the entity being in communication with the check-in enabled network also based on location of the mobile computer device, automatically causes the mobile computer device to access the check-in enabled communications network that is in communication with the entity. West ¶22 and ¶26 teaches wherein the check-in information comprises a unique identifier that is configured to be sent to a third-party information repository and to be used to retrieve pre-stored information relating to the user from the third-party information repository and to send the pre-stored information to the entity. Dogin ¶64-¶65 teaches third-party information repository is configured to only send the pre-stored information relating to the user to the entity once the third-party information repository has received the check-in information. Wang teaches the recommendation of venues to users who participate in location based social network check-ins, recommendations provided based on four factors: a) past user behavior (visited places), b) the location of each venue, c) the social relationships among the users, and d) the similarity between users. However, whether in combination or alone, these prior arts do not teach or suggest each and every feature of Independent Claim 1, 12 and 20.

The prior art fails to explicitly teach:
The prior fails to specifically teach the user sending their ID, followed by user ID sent to a pre-stored database, followed by database querying user for permission to release information which user designates, and then if it’s permitted to send the information, the information is sent to the entity.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM EL-BATHY whose telephone number is (571)272-2351.  The examiner can normally be reached on Monday - Friday 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin H. Flynn can be reached on 571-270-3108.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IBRAHIM N EL-BATHY/Examiner, Art Unit 3628                                                                                                                                                                                                        
/KEVIN H FLYNN/Supervisory Patent Examiner, Art Unit 3628